Citation Nr: 1827123	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-47 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or on account of being housebound.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1957 to May 1962, from May 1964 to May 1967, and from August 1967 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  At such time, the Veteran submitted additional evidence for consideration in his appeal.  See 38 U.S.C. § 7105(e) (2012) (as amended); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran, as a result of his service-connected disabilities, has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not blind in both eyes with visual acuity of 5/200 or less, is not permanently bedridden, and is not so helpless as to be in need of regular aid and attendance.  

2.  The Veteran is currently in receipt of a 100 percent disability rating due to posttraumatic stress disorder (PTSD), but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for aid and attendance of another person or on account of being housebound are not met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran contends that the severity of his service-connected disabilities warrant the award of special monthly compensation based on the need for aid and attendance of another person or on account of being housebound.  

Special monthly compensation is a monetary benefit that is paid for service-connected disabilities that render the veteran housebound or in need of the regular aid and attendance of another person.  38 U.S.C. § 1114.

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Special monthly compensation also is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Anatomical loss or loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2).

The question concerning loss of use "is not whether amputation is warranted but whether the [veteran] has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 C.F.R. § 3.350(a)(4).
 
As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).
 
It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).
 
Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For the entire appeal period stemming from his October 2014 claim, the Veteran is service-connected for PTSD, evaluated as 100 percent disabling; low back pain with degenerative disc disease, evaluated as 40 percent disabling; decreased sensation of the right lower extremity, evaluated as 20 percent disabling; and residuals of injury to the right fourth finger, post-operative epigastric hernia, residuals of a facial contusion and lacerations of the chin and lip, residuals of fracture of the symphysis of the mandible, and residuals of maxillo zygomatic complex injury, all evaluated as noncompensably disabling.  

In support of his claim, the Veteran submitted an October 2014 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance examination report, which indicates that his diagnoses included chronic pain syndrome/multifactorial, PTSD, hypertension (HTN), hyperlipidemia (HLD), gastroesophageal reflux disease (GERD), and degenerative disk disease (DDD) of the spine.  The examiner found that the Veteran was able to feed himself and prepare his own meals, but needed assistance in bathing and tending to other hygiene needs.  He was noted to not be legally blind and did not require nursing home care, but required medication management.  He was found to be to manage his own financial affairs.  Physical examination revealed a normal posture and the Veteran wore a back brace and used a rollator to ambulate.  Restrictions of the upper extremity included DJD in both shoulders with intermittent numbness of his hands.  He also noted advanced DJD of the hips.  The examiner observed that the Veteran's chronic lumbar back pain (LBP) impaired his physical activity and mobility; however, he was able to leave his house without assistance.

An April 2016 private treatment note indicates that the Veteran was able to take medication, feed himself, groom himself, use the toilet, and ambulate, and had unimpaired hearing.  However, he was at a high risk for falls.  

The Veteran also submitted an April 2016 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance examination report, which indicates that his diagnoses included PTSD, depression, chronic obstructive pulmonary disease (COPD), carpal tunnel syndrome (CTS), HTN, GERD, hearing loss, chronic pain syndrome/multifactorial, and DDD.  The examiner found that the Veteran was able to feed himself and prepare his own meals, but needed assistance in bathing and tending to other hygiene needs.  He was noted to not be legally blind and did not require nursing home care, but he required medication management.  He was found to be to manage his own financial affairs.  Physical examination revealed that the Veteran arrived in a wheelchair with limited mobility.  Restrictions of the upper extremity included CTS in both hands.  He also noted that his DJD limited mobility.  The examiner noted that the Veteran's hearing loss, CTS, and limited mobility affected his ability to perform self-care, ambulate, or travel beyond the premises of the home.  The examiner concluded that he was able to leave his house with assistance and an escort.

The record also contains a February 2018 letter from the Veteran's private psychiatrist, Dr. H.J., who noted that, in the last 3 to 4 years, the Veteran became mainly wheelchair bound and had great risk of falling.  He further stated that his ability to do things around the house along with his cognitive function has been in decline, and was a very anxious man.  He also noted that the Veteran was utilizing a person to help him get around the house and take him to his scheduled appointments.  Dr. H.J. concluded that the Veteran was not able to function on his own and required daily assistance in mobility and getting his basic life needs done.  

However, the Board finds that Dr. H.J.'s opinion is entitled to minimal probative weight as such does not include a complete rationale.  In this regard, while Dr. H.J. indicated that the Veteran's cognitive function has been in decline, he did not relate such impairment to a service-connected disability such as PTSD.  Additionally, in a January 2015 progress note, Dr. H.J. indicates that there was no change in the Veteran's cognitive status.  Moreover, the contemporaneous VA treatment records indicate that the Veteran did not lack the cognitive ability to make relevant decisions.  Additionally, with regard to Dr. H.J.'s conclusion that the Veteran was not able to function on his own and required daily assistance in mobility and getting his basic life needs done, there is no indication that such is the result of his service-connected disabilities.  Thus, the opinion afforded minimal probative weight and cannot be relied upon to award SMC.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   

During the March 2018 Board hearing, the Veteran testified that his back disability, right leg disability, and PTSD precluded him from dressing himself, getting himself out of bed, making his own meals, taking his medication, and taking a bath or shower.  He also reported that he kept track of his medical appointments and due dates to pays his bills.  Additionally, he reported that he is able to drive, but he usually had someone around him when he drives due to his PTSD.  

The Board is sympathetic to the Veteran's situation and recognizes the recent need for assistance in performing some grooming and/or self-care tasks.  However, in determining entitlement to special monthly compensation, only the Veteran's service-connected disabilities may be considered.  In this regard, the evidence does not show that the Veteran is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, to include his PTSD, DDD, and the right lower extremity radiculopathy.  Rather, the record reflects that the Veteran's nonservice-connected CTS and DJD of both shoulders and hips caused his physical constraints and need for a recent higher level of assistance and care, as such were indicated to be the cause of many of the Veteran's difficulties in the VA aid and attendance examinations.  See October 2014 and February 2016 VA Form 21-2680.  The upper and lower extremity limitations described by the medical professional involved difficulty with DJD in both shoulders, intermittent numbness of hands, CTS of both hands with limitations, and DJD of the hips.  Moreover, in his May 2015 notice of disagreement, the Veteran contended that his CTS and the nerve pain in both of his hands were so great that his wife had to dress and care for him in all areas, to include sanitary needs.  

Where a Veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.  However, in this case, the Veteran was awarded a 100 percent disability rating for PTSD in July 2012.  He does not have any additional service-connected disability or disabilities independently ratable at 60 percent that are separate and distinct.  Rather, his additional service-connected disabilities result in a combined rating of 50 percent.  Further, the clinical evidence of record does not establish, and the Veteran has not alleged, that he is housebound as a result of his service-connected conditions.  This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime; circumstances not shown in this case.  38 C.F.R. § 3.350 (i).  In this case, the Veteran was not housebound as the October 2014 and April 2016 VA examiner found that he was able to leave his home and the Veteran acknowledged such at his March 2018 Board hearing.

The Board recognizes the statements of the Veteran to the effect that his disabilities render him housebound and/or require the aid and attendance of another.  With respect to these contentions, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as ongoing physical problems and symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, to the extent that the Veteran has reported that he was unable to perform certain grooming tasks such as dressing himself or sanitary needs due to his service-connected disabilities, such assertions are outweighed by the objective clinical findings suggesting that such limitations are the result of his nonservice-connected conditions.

Accordingly, SMC based on the need for aid and attendance of another person or on account of being housebound is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim regarding SMC.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Special monthly compensation based on the need for aid and attendance of another person or on account of being housebound is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


